                   BRAVERMAN I GREENSPUN
                                A PROFESSIONAL CORPORATION



                                                      October 5, 2020


Via ECF Filing
Hon. Martin Glenn
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

           Re: In re: Kanwaldeep Singh Kalsi, Case No. 20-10330-mg

Your Honor:

        My firm serves as General Counsel to the Board of Managers (the “Board”) for 67 Liberty
Street Condominium Association (“67 Liberty”). The petitioner in the above-referenced
proceeding, Kanwaldeep Singh Kalsi, is the owner of Unit 5 at 67 Liberty Street, New York, New
York (the “Unit”) and has failed to pay his common charges related to his ownership interest in
full since August 2019. As the Board understands it, Mr. Kalsi has knowingly failed to disclose
this debt to the Court since he filed his Petition in February 2020. Therefore, the Board respectfully
requests that the Court compel Mr. Kalsi to pay his outstanding common charges, as well as the
legal fees that the Board has incurred in attempting to recover these charges.

        Since Mr. Kalsi filed his bankruptcy petition in February 2020, Mr. Kalsi has defaulted on
his common charge payments for the Unit in the amount of $16,197.78, which is reflected in the
enclosed ledger. In addition, pursuant to Section 6.5 of the by-laws governing the condominium,
Mr. Kalsi is responsible to reimburse the Board for all of its professional fees, including attorney’s
fees, incurred as a result of Mr. Kalsi’s defaults, which continues to accrue and is now over $7,000.
Based upon my review of Mr. Kalsi’s submissions to the Court, Mr. Kalsi has knowingly failed to
disclose that he has defaulted on these common charge payments.

       Through its managing agent, the Board has reached out to Mr. Kalsi numerous times
demanding payment to no avail. I also reached out to Mr. Kalsi’s counsel several times since
September 8, 2020 but did not get a substantive response until just today. Mr. Kalsi’s counsel,
Alla Kachan, advised me that Mr. Kalsi is simply unwilling to pay the common charge fees while
he contemplates converting the instant Chapter 11 proceeding into one pursuant to Chapter 7.
However, until that conversion is granted, Mr. Kalsi remains responsible to the Board for the
aforementioned sums.
Hon. Martin Glenn
October 5, 2020
Page 2 of 2

       The Board respectfully requests that the Court compel Mr. Kalsi to pays his debts to the
Board due and owing since February 2020. The Board thanks the Court in advance of its
consideration of its request. Should the Court require any additional information or require the
Board to appear for a conference to discuss the contents of this letter, the Board will make itself
available at the Court’s convenience.
        The foregoing is written without prejudice to and with a full reservation of all of the
rights and remedies of the Board and of 67 Liberty.


                                                      Very truly yours,

                                                       Benjamin Fox Tracy /s
                                                      Benjamin Fox Tracy


Encl.


cc: Alla Kachan, Esq. (via ECF Filing)




                   110 EAST 42ND STREET, 17TH FLOOR, NEW YORK, NEW YORK 10017
                     (212) 682-2900 FAX: (212) 682-7718 WWW.BRAVERLAW.NET
                                           67 LIBERTY CONDO ASSOCIATION
                                                  Resident Statement

 Resident:          KALSI, KANWALDEEP (R 0000010940)           Move In Date:       1/1/1951       Deposits Required:              0.00
 Resident Id:       0853-1-05-1                                Current Lease:      1/1/1951       Deposits Received:              0.00
 From:              07/2019                                    Notice To Vacate:                  Current Balance:           25,424.90
 Through:           10/2020                                    Vacate Date:


Date            Type                    Description                                    Charges      Payments/Credits            Balance
07/01/2019      Balance                 Balance Forward                                                                             0.00

07/01/2019      COMMON CHARGE           July Charge                                    1,318.16                                 1,318.16
07/10/2019      Credit Card Payment     Credit Card                                                          1,318.16               0.00

08/01/2019      COMMON CHARGE           August Charge                                  1,318.16                                 1,318.16
08/16/2019      LATE FEE                RM LATE FEE                                      250.00                                 1,568.16

09/01/2019      COMMON CHARGE           September Charge                               1,318.16                                 2,886.32
09/16/2019      LATE FEE                RM LATE FEE                                      250.00                                 3,136.32

10/01/2019      COMMON CHARGE           October Charge                                 1,318.16                                 4,454.48
10/04/2019      Credit Card Payment     Credit Card                                                          1,500.00           2,954.48
10/18/2019      LATE FEE                RM LATE FEE                                      250.00                                 3,204.48

11/01/2019      COMMON CHARGE           November Charge                                1,318.16                                 4,522.64
11/16/2019      LATE FEE                RM LATE FEE                                      250.00                                 4,772.64

12/01/2019      COMMON CHARGE           December Charge                                1,318.16                                 6,090.80
12/16/2019      LATE FEE                RM LATE FEE                                      250.00                                 6,340.80

01/01/2020      COMMON CHARGE           January Charge                                 1,318.16                                 7,658.96
01/16/2020      LATE FEE                RM LATE FEE                                      250.00                                 7,908.96

02/01/2020      COMMON CHARGE           February Charge                                1,318.16                                 9,227.12
02/20/2020      LATE FEE                RM LATE FEE                                      250.00                                 9,477.12

03/01/2020      COMMON CHARGE           March Charge                                   1,318.16                                10,795.28
03/20/2020      LATE FEE                RM LATE FEE                                      250.00                                11,045.28

04/01/2020      COMMON CHARGE           April Charge                                   1,318.16                                12,363.44

05/01/2020      COMMON CHARGE           May Charge                                     1,318.16                                13,681.60

06/01/2020      COMMON CHARGE           June Charge                                    1,318.16                                14,999.76

07/01/2020      COMMON CHARGE           July Charge                                    1,318.16                                16,317.92

08/01/2020      COMMON CHARGE           August Charge                                  1,318.16                                17,636.08

09/01/2020      COMMON CHARGE           September Charge                               1,318.16                                18,954.24
09/18/2020      LATE FEE                RM LATE FEE                                      250.00                                19,204.24

10/01/2020      COMMON CHARGE           October Charge                                 1,318.16                                20,522.40
10/01/2020      REIM EXP LEGAL FEES     Legal Fees                                     4,902.50                                25,424.90


                           Recurring Charges

                           Effective Dates             Description                      Amount    Current?
                           3/1/2019-12/31/2050         COMMON CHARGE                  $1,318.16   Y




Page   1                                                                                                         10/5/2020       3:38 PM
